Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Sept. 6, 2022 has been entered in the application. Claims 1-13 are pending.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Aug. 15, 2022 is acknowledged and has been considered. Note that text material not in the English language and not translated has not been considered. As such, all English-language text portions and translations of the documents cited are considered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 4,169,501) in view of Kawahira (US 2011/0132677) and Vize (US 6,298,906). Takeuchi et al. teach a mounting arrangement for and on a vehicle (10; col. 2, line 5; to the extent that a vehicle portion is positively illustrated and mentioned it is understood that the arrangement is provided on the vehicle), including at least one heat exchanger (17) and a protective element (22) for the at least one heat exchanger which has a grid structure (10, 31, 36, 37) through which a fluid may flow, and that at least partially covers a surface (18), over which the fluid may flow, of the heat exchanger, with a side (edges of 28, 28, 29, 29 facing the heat exchanger) which is positioned against the heat exchanger when mounted thereto the protective element having a frame (28, 28, 29, 29) which engages the heat exchanger and is mounted thereto by a first mounting (27) on the frame part; the frame part forming a frame that has a design that is “closed all around” in a circumferential direction (i.e., closed at the top, bottom and lateral sides), the arrangement additionally including a fan guard (17) understood to be connected to the heat exchanger, otherwise it would not remain in place. 
The reference to Takeuchi et al., while teaching a frame part (e.g., 28, 28, 29, 29) which abuts a periphery of portions of the heat exchanger, does not explicitly teach that the frame portion “forms a frame around the…heat exchanger in a circumferential direction”. Vize teaches that it is known to provide a protective element (14, 16) for a heat exchanger (20) wherein the protective element’s peripheral portion (16) includes a frame part that forms a frame around the heat exchanger in a circumferential direction (frame parts 32, 34, 36 surround respective side and top portions of 20 (note that 20 is mounted to 28 when assembled). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the frame portion of the protective element taught by Takeuchi et al. as expressly surrounding the heat exchanger as suggested by the surrounding frame portions taught by Vize (e.g., by extending the frame in a vehicle-longitudinal direction to encompass the heat-exchanger), for the purpose of better enclosing the heat exchanger in order to provide improved reduction of leakage of air around the radiator and resultantly improve efficiency of the cooling system.
The reference to Takeuchi et al. as modified by Vize does not specifically teach an integral sealing portion on the frame element or a seal carrier on the fan guard, which engages the heat exchanger and seals the connection respectively between the protective element and the heat exchanger and/or between the fan guard and heat exchanger. Kawahira teach that it is well known in providing a mounting arrangement for directing fluid to a heat exchanger (30, see, e.g., figure 3) to provide a protective element (10 in general) with a frame structure (12) and integrally formed seal (14, 18), the element having been made by an injection molding process (¶0036) and comprises at least a lower density, smaller wall thickness or greater elastic deformability than the remainder of the frame, the entire structure being made from the same material (¶0013), the sealing element located on a seal carrier (edges 21, 23), the sealing element extending outwardly from a starting position on the frame in a radial direction.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the frame structure as initially taught by Takeuchi et al. as modified by Vize with a peripheral seal as taught by Kawahira, extending from the frame face which engages the heat exchanger, for the purpose of improving the seal between the protecting portion which guides the air or fluid and the heat exchanger core itself, facilitating a reduction or prevention of fluid intended for the heat exchanger bypassing the exchanger due to leakage at the junction of the protecting portion and the heat exchanger. 
As regards claim 3, with the modification proposed above, placing the seal at the end of the frame on an edge which forms the seal carrier, at least the portion of the frame extending to the grid would resultantly be located between the sealing element (at its distal edge) and the grid portion.
As regards claim 7, the modifying reference to Kawahira expressly mentions that the seal elements are positioned along an outer periphery (see, e.g., ¶0033), but does not specifically mention this in association with the embodiment illustrated in figure 3. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the seal along a closed periphery of the frame portion where it engages the heat exchanger for the purpose of ensuring that the seal is complete, and air-flow does not get unintentionally diverted past the heat exchanger via any leakage points.
As further regards claim 9, while the base reference to Takeuchi et al. teaches a fan shroud (e.g., 21), the reference is not specific concerning the provision of a sealing portion on a seal carrier to seal the fan shroud to the heat exchanger. Similarly to the position regarding claim 1, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to also provide the fan shroud as initially taught by Takeuchi et al. modified by Vize with a peripheral seal on a seal carrier as taught by Kawahira, extending from the fan shroud face which engages the heat exchanger, for the purpose of improving the seal and beneficially reducing or eliminating leakage between the fan shroud portion which continues to guide the air or fluid and the heat exchanger.

Allowable Subject Matter
Claims 6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards applicant’s amendment, the examiner agrees that the reference to Takeuchi et al. as modified by Kawahira does not appear to reasonably meet the limitations of the claims as are now presented. Note the reference to Vize, which teaches that it is well known to provide a protection arrangement for a heat exchanger where a frame portion which extends toward a grille portion (e.g., 14) and also extends (via vehicle-rearward ends of walls 32, 34, 36) around the circumferential periphery of a heat exchanger (20). As a result of this amendment, it appears as though the combination of prior art as set forth above cannot reasonably meet claims 6 and 10-12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lake, Alexander et al. and Burst teach protective elements for heat exchangers with a frame portion surrounding the heat exchanger; Williams teaches an enclosed heat exchanger with an associated intake grid. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616